Citation Nr: 1713291	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

2.  Entitlement to service connection for lipomas, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

4.  Entitlement to service connection for headaches, to include as due to herbicide exposure.

5. Entitlement to a disability rating in excess of 10 percent for coronary artery disease (CAD).  




REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967, to include service in the Republic of Vietnam from February 1966 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Specifically, a September 2009 rating decision denied the Veteran's claims for entitlement to service connection for lipomas, peripheral neuropathy of the lower extremities, and headaches.  A subsequent January 2010 rating decision denied the Veteran's claim for entitlement to service connection for chloracne.  Finally, a September 2016 rating decision continued the prior assignment of a 10 percent disability rating for CAD.  

The Veteran's service connection claims were additionally remanded by the Board in February 2016.  

Further, the Board notes that a travel board hearing was scheduled in December 2015 with regard to the Veteran's service connection claims.  The Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those issues as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

The Board first turns to the Veteran's service connection claims, which were previously remanded for additional development in February 2016.  At that time and in pertinent part, the RO was instructed to schedule the Veteran for new chloracne, headache, and peripheral neuropathy examinations to assess the nature and etiology of the claimed disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Review of the claims file indicates that the Veteran's examinations were first scheduled for April 2016.  However, the Veteran contacted the RO and indicated that he was traveling and would not return until the end of May 2016.  The Veteran's examinations were subsequently rescheduled for June 2016.  However, the Veteran again contacted the RO and indicated that he was unable to attend any VA examinations until after July 21, 2016, due to his wife's eye surgery.  It does not appear that the examinations were rescheduled at that time.  As such, the RO reported that the Veteran refused to participate in his VA examinations, and a Supplemental Statement of the Case (SSOC) was issued in September 2016.  

However, the Board disagrees with the RO's assessment regarding the Veteran's willingness to participate in his scheduled examinations.  Here, the Veteran properly and timely contacted the RO regarding his inability to participate in his examinations at their scheduled times.  At no time has the Veteran communicated or otherwise demonstrated an unwillingness to participate in said examinations, given his availability.  Additionally, the Veteran's representative has neither reported the Veteran's unwillingness to participate in VA examinations, nor requested that a decision be made on the merits prior to the administration of the requested examinations.  As such, the Board finds that a remand is now warranted such that VA chloracne, headache, and peripheral neuropathy examinations may be scheduled at a time when the Veteran is able to participate, such that an opinion regarding the etiology of the claimed conditions may be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In turning to the Veteran's increased rating claim, the Board notes that a September 2016 rating decision continued the prior assignment of a 10 percent disability rating for CAD.  The Veteran submitted a timely Notice of Disagreement that same month, contending that the highest award possible for CAD was warranted in his case.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, no subsequent Statement of the Case (SOC) was provided to the Veteran that properly addresses this claim.  Accordingly, a remand of this matter is required such that the requisite SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from February 2016 to the present.  All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  After completing the development in paragraph 1, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Veteran's lay assertions.  

The Veteran has reported that he was diagnosed with chloracne during a VA research study in the late 1970s.  He has also indicated that he has had recurrent lesions over his trunk and face that drain and then heal since his service in Vietnam.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current skin disorders.  If the Veteran has had chloracne during the pendency of the appeal, he or she should state when the disorder first manifested.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, to include exposure to herbicides (notwithstanding the fact that it may be beyond the presumptive period or may not be a presumed association).  

In rendering the opinion, the examiner should consider the service treatment records showing cellulitis on the Veteran's right thumb in May 1965, a large mass on his right side in January 1966, a lipoma on his right flank in July 1966, acne on his chest in November 1966, and a pilonidal cyst with abscess over the coccygeal region in May 1967.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  After completing the development in paragraph 1, schedule the Veteran for a new VA examination to assess the etiology of his claimed lipomas.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's lipomas began in service, was caused by service, or is otherwise related to service, to include herbicide exposure during service in Vietnam.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the development in paragraph 1, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any peripheral neuropathy of the lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Veteran's lay assertions.  

The Veteran has stated that that he has had pain in legs since his service in Vietnam. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether the Veteran has had s peripheral neuropathy of the lower extremities during the pendency of the appeal, and if so, when the disorder first manifested.  He or she should also opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include exposure to herbicides (notwithstanding the fact that it may not be a presumed association). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  After completing the development in paragraph 1, the AOJ should afford the Veteran should a VA examination to determine the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Veteran's lay assertions.  

The Veteran has reported having headaches since his service in Vietnam.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the any current headaches are related to the Veteran's military service, to include exposure to herbicides (notwithstanding the fact that it may not be a presumed association).  

In rendering this opinion, the examiner should consider the service treatment records documenting a  headache in June 1964, as well as the November 2013 VA treatment records showing complaints of a long history of episodes of transient facial pain with paroxysmal sharp pain on V1 distribution.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

6.  Provide the Veteran with a Statement of the Case addressing the issue of entitlement to an increased disability rating for CAD.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

7.  After completing the development in paragraphs 1 to 5, readjudicate the remaining service connection claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




